Title: From George Washington to Henry Laurens, 10 November 1777
From: Washington, George
To: Laurens, Henry



Sir
Camp at White Marsh [Pa.] Nov. 10th 1777

I have been duly honored with your Favors of the 4th and 5th Inst., with their several Inclosures. Among those of the former, I found the Resolution you are pleased to allude to, respecting your Appointment as president. permit me, Sir, to congratulate you upon this Event, and

to assure you, I have the most entire confidence, that I shall experience in you, during your presidency, the same politeness, and attention to the interest of the States, that marked the conduct of your Worthy predecessor.
With respect to the views of the Navy Board for securing the Frigates—The situation of the Army would not admit of a compliance with them, supposing they would answer the end. I have therefore written to the Board, in the most pressing terms to have the Frigates scutled in such way, that they may be raised when it shall be necessary, and that in the mean time, they may not be liable to injury from floating ice. I see no measure so likely to secure em to us and against the Enemy’s attempts. I have been extremely fearful, they would have possessed and employed them with the Delaware & their Batteries on the rear of the Gallies and the Fort, while the Ships below attacked in Front. I need not point out the probable consequences of such an Event—they are too obvious.
The Resolves, which you request to be communicated to the Army, shall be published in General orders—The Letters for Commodore Hazelwood &c. have been put in a proper channel of Conveyance.
As to the disposition of part of the Northern Army—My Letter of the 1st contd to 3d contains my Ideas upon the Subject, and those of my General Officers. I shall be sorry, if the measures I have taken on this head, should interfere with, or materially vary from any plans Congress might have had in view. Their proceedings of the 5th, I presume, were founded on a supposition, that the Enemy were still up the North River and garrisoning the Forts they had taken. This not being the case, and All accounts agreeing, that Reinforcements to Genl Howe are coming from York, I hope the aids, I have required, will be considered expedient and proper. Independant of the latter consideration, I think our exertions and force should be directed to effect Genl How’s destruction, if it is possible.
Among the various difficulties attending the Army, the adjustment of rank is not the least. This, owing to the several modes—the several principles that have prevailed in granting Commissions, is involved in great perplexity. The Officers of the pensylvania Troops are in much confusion about it. In many instances, those who were junior in rank, from local & other circumstances have obtained Commissions older in date than those, which were granted afterwards to Officers their Superiors before. This, with many Other Irregularities, has been, and is the cause of great uneasiness; And though precedency of rank so claimed, should not be supported in justice or upon any principle, We find all having the least pretext for the Title, strenuous to support it, & willing to hold a superiority. I was therefore induced, to order a Board of Officers 

to take the matter under consideration. The result respecting the Field Officers of this State, I now inclose, and wish Congress to adopt the Regulation which the Board have made, and to transmit me, by the earliest Opportunity, Commissions dated according to their arrangement; At the same time, it may be proper that there should be a Resolve, vacating the Commissions they now have, and directing them to be delivered to me. Their attention to this business, I trust will be immediate. The disputes and jealousies with the Officers require it.
I have inclosed the Memorial of Colo. portail and the other Engineers for their promotion, referred to me by the Board of War for my sentiments. As to the Terms, these Gentlemen mention to have been proposed and agreed to, when they first arrived, I know nothing of them further than the Memorial states. In respect to their abilities and knowledge in their profession, I must observe, they have had no great Opportunity of proving them since they were in our service. However, I have reason to believe, that they have been regularly bred in this important branch of War, and that their talents, which have been hitherto, as it were dormant, want only a proper occasion to call them forth, in which case I have no doubt they would do themselves honour & the states essential service. It is of great importance too to consider the practicability of replacing these Gentlemen with persons equally qualified—if they should quit the service, and how indispensible Men of skill in this branch of Military science are to every Army. While I am on this Subject, I would take the liberty to mention, that I have been well informed, that the Engineer in the Northern Army (Cosieski, I think his name is) is a Gentleman of science & merit. From the character I have had of him, he is deserving of notice too.
I would beg leave to mention, that we are in great distress for want of Money. This will be more urgent every day, and it is probable, there will be a good deal of pay due the Troops coming to reinforce us. Genl Putnam writes pressingly for a supply, and says he is in a most disagreable situation for want of it. I must request the attention of Congress to this Subject.
Your favor of the 7th came to hand this Morning. I shall pay proper attention to the Inclosures. The Rank of the Officers of Cavalry, I will attempt to have settled as soon as circumstances will admit.
I have nothing very interesting to communicate. The Enemy have lost One of their New floating Batteries. It sunk in a little time after it was launched. There has been a Canonade to day—it still continues. I do not know the occasion, but imagine, it is between the Ships and Gallies. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

